PSU Form (US Employees)




2U, INC.
PERFORMANCE STOCK UNIT GRANT NOTICE
(AMENDED AND RESTATED 2014 EQUITY INCENTIVE PLAN)
(US)
2U, Inc. (the “Company”), pursuant to Section 6(c) of the Company’s Amended and
Restated 2014 Equity Incentive Plan (the “Plan”), hereby awards to Participant a
Performance Stock Unit Award for the target number of shares of the Company’s
Common Stock (“Performance Stock Units”) set forth below (the “Award”). The
Award is subject to all of the terms and conditions as set forth in this notice
of grant (this “Performance Stock Unit Grant Notice”) and in the Plan and the
Performance Stock Unit Award Agreement (the “Award Agreement”), both of which
are attached hereto and incorporated herein in their entirety. Capitalized terms
not otherwise defined herein shall have the meanings set forth in the Plan or
the Award Agreement. In the event of any conflict between the terms in the Award
Agreement or this Performance Stock Unit Grant Notice and the Plan, the terms of
the Plan shall control.
Participant:
 
Date of Grant:
 
Grant Number:
 
Vesting Commencement Date:
 
Target Number of Performance Stock Units/Shares:
 





Performance Periods:


1/3rd of the Target Number of Performance Stock Units set forth above (the
“Target Number of PSUs”) will be eligible to be earned for each of the three
performance periods as set forth below (each, a “Performance Period”).
1.    Performance Period 1: The Vesting Commencement Date through the first
anniversary of the Vesting Commencement Date.
2.    Performance Period 2: The Vesting Commencement Date through the second
anniversary of the Vesting Commencement Date.
3.    Performance Period 3:  The Vesting Commencement Date through the third
anniversary of the Vesting Commencement Date.
Performance-Based Vesting:
The number of Performance Stock Units earned in respect of each Performance
Period will be determined by multiplying the Achievement Percentage (as
determined based on the Company’s relative total stockholder return in
accordance with Appendix A) for such Performance Period by 1/3rd of the Target
Number of PSUs.


Upon the date that the Committee (or its designee) determines the Achievement
Percentage for a Performance Period, which shall in no event be more than ninety
(90) days following the completion of such Performance Period (the
“Determination Date”), the earned Performance Stock Units for such Performance
Period shall vest and become payable, subject to the Participant’s Continuous
Service through the Determination Date.

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Performance Stock Unit Grant Notice, the Award
Agreement and the Plan. Participant further acknowledges that as




US-DOCS\110761148.3

--------------------------------------------------------------------------------




of the Date of Grant, this Performance Stock Unit Grant Notice, the Award
Agreement and the Plan set forth the entire understanding between Participant
and the Company regarding the Award specified above and supersede all prior oral
and written agreements on the terms of this Award with the exception, if
applicable, of (i) the written employment agreement or offer letter agreement
entered into between the Company and Participant specifying the terms that
should govern this specific Award, and (ii) any compensation recovery policy
that is adopted by the Company or is otherwise required by applicable law.
By accepting this Award, Participant acknowledges having received and read the
Performance Stock Unit Grant Notice, the Award Agreement and the Plan and agrees
to all of the terms and conditions set forth in these documents. Participant
consents to receive Plan documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.


 
2U, INC.
 
PARTICIPANT
 
 
 
By:
 
 
 
 
Signature
 
Signature
 
 
 
Title:
 
 
Date:
 
 
 
 
 
Date:
 
 
 

ATTACHMENTS: Award Agreement and Amended and Restated 2014 Equity Incentive Plan


2


US-DOCS\110761148.3

--------------------------------------------------------------------------------




2U, INC.
AMENDED AND RESTATED 2014 EQUITY INCENTIVE PLAN
PERFORMANCE STOCK UNIT AWARD AGREEMENT
(US)
Pursuant to the Performance Stock Unit Grant Notice (the “Grant Notice”) and
this Performance Stock Unit Award Agreement (the “Agreement”), 2U, Inc. (the
“Company”) has awarded you (“Participant”) a Performance Stock Unit Award (the
“Award”) pursuant to Section 6(c) of the Company’s Amended and Restated 2014
Equity Incentive Plan (the “Plan”) for the Target Number of PSUs. Capitalized
terms not explicitly defined in this Agreement or the Grant Notice shall have
the same meanings given to them in the Plan. The terms of your Award, in
addition to those set forth in the Grant Notice, are as follows. Section
references are to this Agreement unless otherwise stated.
1.GRANT OF THE AWARD. This Award represents the right to be issued on a future
date one (1) share of Common Stock for each Performance Stock Unit that is
earned and vests in accordance with the Grant Notice and Sections 2 and 3 below
(subject to any adjustment under Section 4 below). As of the Date of Grant, the
Company will credit to a bookkeeping account maintained by the Company for your
benefit the Target Number of PSUs subject to the Award. This Award was granted
in consideration of your services to the Company.
2.    VESTING. The Performance Stock Units will be earned, if at all, at a level
between 50% and 200% of the Target Number of PSUs based on the Company’s
achievement of the performance conditions set forth in Appendix A during the
Performance Periods. The Performance Stock Units earned in respect of a
Performance Period (if any) will vest on the applicable Determination Date,
subject to your Continuous Service through the Determination Date. Any fraction
of a share of Common Stock that would otherwise be issuable in respect of a
vested Performance Stock Unit will be rounded to the nearest whole share. Any
Performance Stock Units that were eligible to be earned for a Performance Period
and that are not earned for the Performance Period will immediately and
automatically be cancelled and forfeited without consideration as of the
applicable Determination Date. Upon a termination of your Continuous Service
prior to the Determination Date for a Performance Period, the Performance Stock
Units eligible to be earned for such Performance Period will be forfeited at no
cost to the Company and you will have no further right, title or interest in or
to such Performance Stock Units or the underlying shares of Common Stock.
3.    CHANGE IN CONTROL. Notwithstanding any contrary provision of the Grant
Notice or this Agreement, if a Change in Control occurs prior to the end of a
Performance Period and your Continuous Service with the Company has not
terminated as of, or immediately prior to, the effective time of the Change in
Control:


3


US-DOCS\110761148.3

--------------------------------------------------------------------------------




(a)    Such Performance Period shall be shortened to end at a date within ten
(10) days prior to the Change in Control as determined by the Committee, and as
of immediately prior to the effective time of such Change in Control, the
Performance Stock Units eligible to be earned for such Performance Period will
be deemed earned and will vest with respect to a number of shares of Common
Stock equal to (i) the product of (A) the Target Number of PSUs eligible to be
earned for such Performance Period and (B) a fraction, the numerator of which
equals the number of days elapsed in such Performance Period through and
including the date the Change in Control occurs and the denominator of which
equals the original number of days in the Performance Period (such product, the
“Prorata Units”), multiplied by (ii) an Achievement Percentage determined based
on the Company’s TSR (as defined in Appendix A) for such shortened Performance
Period calculated using the closing stock price of a share of Common Stock on
the last day of such shortened Performance Period as the ending stock price of
the Company;
(b)    As of immediately prior to the effective time of such Change in Control,
a number of Performance Stock Units equal to (i) the Target Number of PSUs
eligible to be earned for such Performance Period minus (ii) the Prorata Units
(the “Time-Vesting Units”) will cease to be subject to the vesting schedule set
forth in Section 2 and will instead become eligible to vest solely based on your
Continuous Service and shall vest on the last day of the original Performance
Period, subject to your Continuous Service through such vesting date, provided
that if as of, or within twelve (12) months after, the effective time of such
Change in Control, your Continuous Service terminates due to an involuntary
termination (not including death or Disability) by the Company without Cause or
due to a voluntary termination by you with Good Reason, then, as of the date of
termination of Continuous Service, the Time-Vesting Units shall be accelerated
in full;
(c)    If the Time-Vesting Units are not continued, assumed or substituted for
in accordance with the provisions of Section 9(c)(i) of the Plan, then, as of
the effective time of such Change in Control, the Time-Vesting Units shall be
accelerated in full. For clarity, your Award will be considered to be continued,
assumed or substituted for if it remains (or is replaced by an award that is)
subject to terms and conditions that preserve its intrinsic value as of
immediately prior to the Change in Control, provided that it may instead confer
the right to receive cash, common stock of the acquiring entity or other
consideration paid to the stockholders of the Company pursuant to the Change in
Control; and
(d)    As of immediately prior to the effective time of such Change in Control,
any Performance Stock Units under this Award other than the Time-Vesting Units
and the Prorata Units, will be cancelled and forfeited for no consideration.


4


US-DOCS\110761148.3

--------------------------------------------------------------------------------




4.    NUMBER OF SHARES. The number of Performance Stock Units subject to your
Award may be adjusted from time to time for Capitalization Adjustments, as
provided in the Plan. Any additional Performance Stock Units, shares, cash or
other property that becomes subject to the Award pursuant to this Section 4, if
any, shall be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Performance Stock Units and shares covered
by your Award. Notwithstanding the provisions of this Section 4, no fractional
shares or rights for fractional shares of Common Stock shall be created pursuant
to this Section 4. Any fraction of a share will be rounded down to the nearest
whole share.
5.    SECURITIES LAW COMPLIANCE. You may not be issued any Common Stock under
your Award unless the shares of Common Stock underlying the Performance Stock
Units are either (i) then registered under the Securities Act, or (ii) the
Company has determined that such issuance would be exempt from the registration
requirements of the Securities Act. Your Award must also comply with other
applicable laws and regulations governing the Award, and you shall not receive
such Common Stock if the Company determines that such receipt would not be in
material compliance with such laws and regulations.
6.    TRANSFER RESTRICTIONS. Prior to the time that shares of Common Stock have
been delivered to you, you may not transfer, pledge, sell or otherwise dispose
of this Award or the shares issuable in respect of your Award, except as
expressly provided in this Section 6. For example, you may not use shares that
may be issued in respect of your Performance Stock Units as security for a loan.
(a)    Death. Your Award is transferable by will and by the laws of descent and
distribution. At your death, vesting of your Award will cease and your executor
or administrator of your estate shall be entitled to receive, on behalf of your
estate, any Common Stock or other consideration that vested but was not issued
before your death.
(b)    Domestic Relations Orders. Upon receiving written permission from the
Board or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of Common Stock or other
consideration hereunder, pursuant to a domestic relations order or marital
settlement agreement that contains the information required by the Company to
effectuate the transfer. You are encouraged to discuss the proposed terms of any
division of this Award with the Company General Counsel prior to finalizing the
domestic relations order or marital settlement agreement to verify that you may
make such transfer, and if so, to help ensure the required information is
contained within the domestic relations order or marital settlement agreement.


5


US-DOCS\110761148.3

--------------------------------------------------------------------------------




7.    DATE OF ISSUANCE.
(a)    The issuance of shares in respect of the Performance Stock Units is
intended to be exempt from Section 409A of the Code as a “short-term deferral”
pursuant to Treasury Regulations Section 1.409A-1(b)(4) and will be construed
and administered in such a manner. Subject to the satisfaction of the
withholding obligations set forth in this Agreement, in the event one or more
Performance Stock Units vests, the Company shall issue to you one (1) share of
Common Stock in settlement of each Performance Stock Unit that is earned and
vests in accordance with this Agreement (subject to any adjustment under Section
4 above). The issuance dates shall be on or within thirty (30) days after the
applicable Performance Stock Unit vests, subject to clause (b) below (the
issuance date is referred to as the “Original Issuance Date”).
(b)    If the Original Issuance Date does not occur (1) during an “open window
period” applicable to you, as determined by the Company in accordance with the
Company’s then-effective policy on trading in Company securities, and (2) on a
date when you are otherwise permitted to sell shares of Common Stock on an
established stock exchange or stock market, and both (i) the Company decides,
prior to the Original Issuance Date, not to satisfy the Withholding Taxes by
withholding shares of Common Stock from the shares otherwise due to you under
this Award, and (ii) you do not elect to pay your Withholding Taxes in cash,
then the shares that would otherwise be issued to you on the Original Issuance
Date will not be delivered on such Original Issuance Date and will instead be
delivered on or within thirty (30) days after the first business day when you
are not prohibited from selling shares of the Company’s Common Stock in the open
public market, but in no event later than the 15th day of the third calendar
month of the applicable year following the year in which the shares of Common
Stock under this Award are no longer subject to a “substantial risk of
forfeiture” within the meaning of Treasury Regulations Section 1.409A-1(d) (or,
in the event the Award is not a “short-term deferral” within the meaning of
Section 409A of the Code, such earlier date as is required for the Award to
comply with Section 409A of the Code).
(c)    The form of delivery of shares (e.g., a stock certificate or electronic
entry evidencing such shares) shall be determined by the Company.
8.    DIVIDENDS. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment.
9.    RESTRICTIVE LEGENDS. The shares of Common Stock issued under your Award
shall be endorsed with appropriate legends as determined by the Company.
10.    EXECUTION OF DOCUMENTS. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is


6


US-DOCS\110761148.3

--------------------------------------------------------------------------------




also deemed to be your execution of your Grant Notice and of this Agreement. You
further agree that such manner of indicating consent may be relied upon as your
signature for establishing your execution of any documents to be executed in the
future in connection with your Award.
11.    AWARD NOT A SERVICE CONTRACT.
(a)    Nothing in this Agreement (including, but not limited to, the vesting of
your Award or the issuance of the shares subject to your Award), the Plan or any
covenant of good faith and fair dealing that may be found implicit in this
Agreement or the Plan shall: (i) confer upon you any right to continue in the
employ of, or affiliation with, the Company or an Affiliate; (ii) constitute any
promise or commitment by the Company or an Affiliate regarding the fact or
nature of future positions, future work assignments, future compensation or any
other term or condition of employment or affiliation; (iii) confer any right or
benefit under this Agreement or the Plan unless such right or benefit has
specifically accrued under the terms of this Agreement or the Plan; or (iv)
deprive the Company of the right to terminate you at will and without regard to
any future vesting opportunity that you may have.
(b)    The Company has the right to reorganize, sell, spin-out or otherwise
restructure one or more of its businesses or Affiliates at any time or from time
to time, as it deems appropriate (a “reorganization”). Such a reorganization
could result in the termination of your Continuous Service, or the termination
of Affiliate status of your employer and the loss of benefits available to you
under this Agreement, including but not limited to, the termination of the right
to continue vesting in the Award. This Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Agreement, for any period, or at all, and
shall not interfere in any way with the Company’s right to conduct a
reorganization.
12.    WITHHOLDING OBLIGATIONS.
(a)    On each vesting date, and on or before the time you receive a
distribution of the shares underlying your Performance Stock Units, and at any
other time as reasonably requested by the Company in accordance with applicable
tax laws, you hereby authorize any required withholding from the Common Stock
issuable to you and/or otherwise agree to make adequate provision in cash for
any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or any Affiliate that arise in connection
with your Award (the “Withholding Taxes”). Additionally, the Company or any
Affiliate may, in its sole discretion, satisfy all or any portion of the
Withholding Taxes obligation relating to your Award by any of the following
means or by a combination of such means: (i) withholding from any


7


US-DOCS\110761148.3

--------------------------------------------------------------------------------




compensation otherwise payable to you by the Company; (ii) causing you to tender
a cash payment; (iii) provided that at the time of issuance the Common Stock is
publicly traded, permitting or requiring you to enter into a “same day sale”
commitment whereby you irrevocably elect to sell a portion of the shares to be
delivered in connection with your Performance Stock Units to a registered broker
to satisfy the Withholding Taxes and whereby the broker irrevocably commits to
forward the proceeds necessary to satisfy the Withholding Taxes directly to the
Company and/or its Affiliates; or (iv) withholding shares of Common Stock from
the shares of Common Stock issued or otherwise issuable to you in connection
with the Award with a Fair Market Value (measured as of the date shares of
Common Stock are issued to pursuant to Section 7) equal to the amount of such
Withholding Taxes; provided, however, that the number of such shares of Common
Stock so withheld will not exceed the amount necessary to satisfy the Company’s
required tax withholding obligations using the maximum statutory withholding
rates for federal, state, local and foreign tax purposes, including payroll
taxes, that are applicable to supplemental taxable income; and provided,
further, that to the extent necessary to qualify for an exemption from
application of Section 16(b) of the Exchange Act, if applicable, such share
withholding procedure will be subject to the express prior approval of the
Company’s Compensation Committee.
(b)    Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any Common Stock otherwise issuable with respect to the Award.
(c)    In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.
13.    TAX CONSEQUENCES. The Company has no duty or obligation to minimize the
tax consequences to you of this Award and shall not be liable to you for any
adverse tax consequences to you arising in connection with this Award. You are
hereby advised to consult with your own personal tax, financial and/or legal
advisors regarding the tax consequences of this Award and by signing the Grant
Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so. You understand that you (and not the Company) shall be
responsible for your own tax liability that may arise as a result of the Award.
14.    UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares or other property pursuant
to this Agreement. You shall not have voting or any other rights as a
stockholder of the Company with respect to the


8


US-DOCS\110761148.3

--------------------------------------------------------------------------------




shares to be issued pursuant to this Agreement until such shares are issued to
you pursuant to Section 7 of this Agreement. Upon such issuance, you will obtain
full voting and other rights as a stockholder of the Company. Nothing contained
in this Agreement, and no action taken pursuant to its provisions, shall create
or be construed to create a trust of any kind or a fiduciary relationship
between you and the Company or any other person.
15.    NOTICES. Any notice or request required or permitted hereunder shall be
given in writing to each of the other parties hereto and shall be deemed
effectively given on the earlier of (i) the date of personal delivery, including
delivery by express courier, or delivery via electronic means, or (ii) the date
that is five (5) days after deposit in the United States Post Office (whether or
not actually received by the addressee), by registered or certified mail with
postage and fees prepaid, addressed at the following addresses, or at such other
address(es) as a party may designate by ten (10) days’ advance written notice to
each of the other parties hereto:
COMPANY:
 
2U, Inc.
 
 
Attn: Stock Administrator
 
 
7900 Harkins Road
 
 
Lanham, MD 20706
 
 
 
PARTICIPANT:
 
Your address as on file with the Company at the time notice is given



16.    HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
17.    MISCELLANEOUS.
(a)    The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.


9


US-DOCS\110761148.3

--------------------------------------------------------------------------------




(d)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)    All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
18.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Your
Award (and any compensation paid or shares issued under your Award) is subject
to recoupment in accordance with The Dodd-Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company and any compensation recovery policy otherwise required
by applicable law. No recovery of compensation under such a clawback policy will
be an event giving rise to a right to voluntarily terminate employment upon a
resignation for “good reason,” or for a “constructive termination” or any
similar term under any plan of or agreement with the Company.
19.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.
20.    CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the State of Delaware without regard
to that state’s conflicts of laws rules.
21.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.


10


US-DOCS\110761148.3

--------------------------------------------------------------------------------




22.    OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
prospectus providing the information required by Rule 428(b)(1) promulgated
under the Securities Act. In addition, you acknowledge receipt of the Company’s
Insider Trading Policy.
23.    AMENDMENT. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that, except as otherwise expressly provided in the Plan, no
such amendment materially adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Board reserves
the right to change, by written notice to you, the provisions of this Agreement
in any way it may deem necessary or advisable to carry out the purpose of the
Award as a result of any change in applicable laws or regulations or any future
law, regulation, ruling, or judicial decision, provided that any such change
shall be applicable only to rights relating to that portion of the Award which
is then subject to restrictions as provided herein.
24.    COMPLIANCE WITH SECTION 409A OF THE CODE. This Award is intended to be
exempt from Section 409A of the Code under the “short-term deferral” rule set
forth in Treasury Regulation Section 1.409A-1(b)(4). Notwithstanding the
foregoing, if it is determined that the Award fails to satisfy the requirements
of the short-term deferral rule and is otherwise deferred compensation subject
to Section 409A, and if you are a “Specified Employee” (within the meaning set
forth in Section 409A(a)(2)(B)(i) of the Code) as of the date of your
“separation from service” (within the meaning of Treasury Regulation Section
1.409A-1(h) and without regard to any alternative definition thereunder), then
the issuance of any shares that would otherwise be made upon the date of the
separation from service or within the first six (6) months thereafter will not
be made on the originally scheduled date(s) and will instead be issued in a lump
sum on the date that is six (6) months and one day after the date of the
separation from service or, if earlier, as soon as practicable following the
date of your death, with the balance of the shares issued thereafter in
accordance with the original issuance schedule set forth above, but if and only
if such delay in the issuance of the shares is necessary to avoid the imposition
of adverse taxation on you in respect of the shares under Section 409A of the
Code. Each installment of Performance Stock Units that vests is intended to
constitute a “separate payment” for purposes of Treasury Regulation Section
1.409A-2(b)(2).
* * * * *
This Performance Stock Unit Award Agreement shall be deemed to be signed by the
Company and the Participant upon the signing by the Participant of the
Performance Stock Unit Grant Notice to which it is attached.


11


US-DOCS\110761148.3

--------------------------------------------------------------------------------


PSU Form (US Employees)




Appendix A
Performance Measure
The performance measure for the Award is the Company’s total stockholder return
(“TSR”) compared to the TSR of a benchmark group of companies (the “Benchmark
Group”). TSR combines share price appreciation and dividends paid to show the
total return to the stockholder. The absolute size of the TSR will vary with the
stock market, but the relative position to the Benchmark Group over each
Performance Period is the performance metric for this Award.


TSR will be the sum of a company’s ending stock price plus dividends over a
Performance Period divided by a company’s beginning stock price, as adjusted by
the Committee as it may deem appropriate to account for stock splits and other
similar corporate events. Both the beginning and ending stock prices will be
calculated using the average closing price during the last 30 trading days prior
to and including the calculation date. This calculation is used instead of the
actual closing price on the given date to smooth volatility in the stock price
and avoid single-day fluctuations.


TSR =         ending stock price + all dividends with a record date during the
Performance Period
beginning stock price


Benchmark Group
The Benchmark Group for purposes of this Award shall be the companies that
comprise the Russell 3000 Index on the first day of a Performance Period. In the
event that a company is no longer a part of the Russell 3000 Index on the last
day of such Performance Period, such company will be removed from the Benchmark
Group, provided that the Committee may provide for such other treatment as it
determines in its sole discretion.


Achievement Percentage
At the end of a Performance Period, the Achievement Percentage will be
determined based on the Company’s TSR relative to the TSRs of the companies in
the Benchmark Group over the Performance Period as set forth in the table below.
The Company’s TSR percentile ranking (the “TSR Percentile Ranking”) is
calculated as the percentage of members of the Benchmark Group (including the
Company) with a TSR that is less than or equal to the Company’s TSR. For the
avoidance of doubt, each company in the Benchmark Group has an equal effect on
the TSR Percentile Ranking.


TSR Percentile Ranking
Achievement Percentage
 
 
 
 
 
 
 
 





The Achievement Percentage will be determined based on the TSR Percentile
Ranking, with linear interpolation for achievement between the [ ] and [ ]
percentiles and between the [ ] and [ ] percentiles.


The actual payout of the Performance Stock Units, if any, at the end of a
Performance Period will be made as provided under the Performance Stock Unit
Agreement to which this Appendix A is attached.


Adjustments for Extraordinary Events


12


US-DOCS\110761148.3

--------------------------------------------------------------------------------




Notwithstanding the foregoing, if the Committee determines that due to unusual,
extraordinary or nonrecurring transactions or events materially affecting the
Award, an adjustment in the Benchmark Group, the payment schedule and/or other
terms of the Award is necessary or appropriate to avoid the dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Award, the Committee may adjust the Benchmark Group (including by
removing constituent companies, substituting for existing constituent companies
or selecting new constituent companies to replace withdrawn companies), the
payment schedule and/or such other terms of the Award in such a manner as the
Committee determines in good faith to be equitable to reflect such transactions
or events.




* * * * *






13


US-DOCS\110761148.3